pom ve eee:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Te eet a teeter
pf
Lt
Pa ey Arm a ct aren. wel

 

pie

| - DEC 0 2 2019

Patricia Carias,

Plaintiff,
19-CV-2324 (AJN)
—V-
ORDER
Target Corporation, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

According to the Court’s November 26, 2019, order in the above-captioned matter, Dkt.
No. 16, a post-discovery status conference is scheduled for December 11, 2019. In light of this
deadline, it is hereby ORDERED that by December 6, 2019, the parties shall meet and confer and
submit a joint letter to the Court. The joint letter shall:

1) Include a statement confirming that all fact discovery has been completed (the parties
should not assume that the Court will grant any extensions);

2) Include a statement regarding the status of any settlement discussions and whether the
parties would like a referral to the Magistrate Judge or the $.D.N.Y. mediation
program;

3) Include a statement regarding whether any party intends to move for summary
judgment on or before the deadline specified in the CMP; and

4) Ifno party intends to move for summary judgment, propose (a) a deadline for the
submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
Individual Practices in Civil Cases, and (b) potential trial dates.

SO ORDERED.

Dated: December AN , 2019 \
New York, New York \,) [
MUU

YY \J ALISON J. NATHAN
United States District Judge

 

 

 
